Title: John Quincy Adams to John Adams, 11 February 1781
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      Leyden Feby. the 11. 1781
     
     I received a day or two agone the vocabulary which I desir’d you to send, for which I am much obliged to you. Last Thursday I went to hear the Rector Magnificus for last year speak an oration. The Rector for this year is professor Voorda. All the Professors of the university, the Burgomasters and the Schepens of the city were there. Professor Hollebeek (the last years rector) is Profesor in theology. He treated upon the advantages of the Christian religion.
     Perhaps you may remember when you was here you was speaking of the rules of the drama. There is a book here entitled l’art Dramatique by Mercier with his Dramatick works in 6 Volumes in Octavo which cost 18g. 14 st. but I can buy l’art Dramatique alone for 1. 16. If you please I will buy it.
     
      I am your most dutiful Son,
      John Quincy Adams
     
    